Citation Nr: 0509989	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  03-13 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than March 12, 
2001, for service connection and compensation for bilateral 
lattice degeration.

2.  Entitlement to an effective date and compensation earlier 
than March 12, 2001, for a grant of service connection for 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to July 
1974, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that granted service connection for 
bilateral lattice degeration and recharacterized the 
veteran's service-connected eye disability from post-
operative diplopia, to diplopia, post-operative, with 
bilateral lattice degeration, left eye 5/2000, right eye 
20/70 (bilateral eye disability); as a result, the RO 
increased the evaluation for the veteran's redefined eye 
disability from zero to 50 percent disabling, effective March 
12, 2001.  In that same rating decision, the RO also granted 
service connection for headaches and assigned an initial 50 
percent evaluation, effective March 12, 2001.  The veteran 
has perfected an appeal to the Board challenging the 
effective date assigned by the RO for service connection for 
bilateral lattice degeration and headaches, asserting 
entitlement to an earlier effective date for the current 50 
percent evaluations for his bilateral eye and headache 
disabilities.

In January 2003, the veteran, represented by Disabled 
American Veterans, testified at a hearing held before a 
hearing officer at the RO.  Thereafter, in April 2004, the 
veteran, again represented by Disabled American Veterans, 
testified at a hearing conducted before the undersigned 
Acting Veterans Law Judge.  

In a January 2004 statement, the veteran asserted that an 
October 1974 rating decision that granted service connection 
for his post-operative diplopia and assigned an initial 
noncompensable rating was clearly and unmistakably erroneous 
in not also establishing service connection for his lattice 
degeneration.  During the April 2004 Board hearing, the 
veteran reiterated this allegation.  To date, this claim has 
not been addressed by VA and it is referred to the RO for 
appropriate action.

In March 2005, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.


FINDINGS OF FACT

1.  In September 1974, the veteran filed a claim of service 
connection for exotropia and diplopia.

2.  In October 1974, the RO granted service connection for 
post-operative diplopia and assigned a noncompensable rating, 
effective July 2, 1974, the day following the veteran's 
separation from service.

3.  On May 11, 1987, the veteran filed a claim seeking a 
"re-evaluation" of his service-connected eye disability.

4.  In an unappealed June 26, 1987, rating decision, the RO 
denied the veteran's claim; although there is no letter of 
record showing that the veteran was sent notice of this 
determination, the file reflects that a July 1987 computer-
generated letter was sent advising him of the adverse 
determination.

5.  In November 1990, the veteran requested a copy of his 
most recent rating decision; in December 1990, the RO mailed 
him a copy of the June 26, 1987, rating decision.

6.  On March 12, 2001, the veteran filed a claim seeking to 
"amending" his original claim to include a claim of service 
connection for lattice degeneration of the right eye on the 
basis that it was secondary to his service-connected post-
operative diplopia as part of his application for a higher 
rating for his service-connected eye disorder.

7.  The March 12, 2001, claim represents the veteran's 
initial claim of service connection for bilateral lattice 
degeration.

8.  In a rating decision dated in June 2002, the RO granted 
service connection for bilateral lattice degeration, and 
assigned a 50 percent evaluation for the expanded eye 
condition, effective March 12, 2001, the date of receipt of 
the veteran's original claim.

9.  The veteran's original claim of entitlement to service 
connection for headaches, which he asserted on the basis that 
the condition was secondary to his service-connected post-
operative diplopia, was received on March 12, 2001.

10.  In a June 2002 rating decision, the RO granted service 
connection for headaches, effective March 12, 2001, the date 
of receipt of the original claim.


CONCLUSIONS OF LAW

1.  The RO's June 1987 rating decision denying the veteran's 
claim for a compensable rating for his post-operative 
diplopia is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2004).

2.  The criteria for an effective earlier than March 12, 
2001, for a grant of service connection for bilateral lattice 
degeration, have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.155(a), 3.400 (2004).

3.  The criteria for an effective earlier than March 12, 
2001, for a grant of service connection for headaches, have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.155(a), 3.400 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The duty to notify and assist provisions of the VCAA are 
generally applicable to all claims filed on or after November 
9, 2000, the date of enactment, or filed before the date of 
enactment and pending before VA on that date.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03, 69 
Fed. Reg. 25179 (2004).  This appeal stems from a claim the 
veteran filed at the RO in March 2001 seeking an increased 
rating for his post-operative diplopia on the basis that his 
lattice degeneration should be added to the definition of 
that disability because it was secondary to the service-
connected disorder, and to secondary service connection for 
migraine headaches.  In April 2001, prior to the adjudication 
of these claims, the RO sent the veteran a letter advising 
him impact of the VCAA on his claims of service connection, 
see Pelegrini v. Principi, 18 Vet. App. 112 (2004), which 
were subsequently granted in November 2002.  In light of the 
foregoing, the Board finds that VA has satisfied its duty to 
notify under the VCAA.  See VAOPGCPREC 8-03, 69 Fed. Reg. 
25180 (2004).

In any event, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that even the 
failure to comply with the notice requirements of the VCAA is 
not prejudicial to the veteran if, based on the facts 
alleged, no entitlement exists.  See Valiao v. Principi, 17 
Vet. App. 229, 232 (2003).  In addition, the Court has held 
that a veteran claiming entitlement to an earlier effective 
date is not prejudiced by failure to provide him a VCAA 
notice of the laws and regulations governing effective dates, 
if, based on the facts of the case, entitlement to an earlier 
effective date is not shown as a matter of law.  See Nelson 
v. Principi, 18 Vet. App. 407, 410 (2004).  As discussed 
below, the Board has determined that the veteran is not 
entitled to an earlier effective date for service connection 
for bilateral lattice degeration or headaches as a matter of 
law.  The Board therefore finds that any failure to comply 
with the VCAA is not prejudicial because the Act does not 
apply to this case.

Background

The veteran was discharged from active duty in July 1974, and 
in September 1974, he filed a claim of service connection for 
exotropia and diplopia, and for no other disorder; he 
indicated that the exotropia and diplopia had developed in 
July 1973.  Based on its consideration of the service medical 
records, in an October 1974 rating, the RO found that 
although there was evidence that the veteran had intermittent 
diplopia prior to service, the condition was aggravated 
during active duty, and it granted service connection for 
post-operative diplopia and assigned an initial 
noncompensable evaluation, effective July 2, 1974.  In a 
November 1974 letter, the RO notified the veteran of this 
determination.

In August 1975, the veteran submitted a claim seeking an 
increased rating for his service-connected eye condition.  
After receiving notice of the RO's determination that a 
compensable rating was not warranted, the veteran filed a 
Notice of Disagreement (NOD), and the RO issued him a 
Statement of the Case (SOC).  The veteran, however, failed to 
file a Substantive Appeal to perfect his appeal.

Instead, on May 11, 1987, the veteran filed an informal claim 
seeking a "re-evaluation" of his service-connected 
disability; that statement is dated May 6, 1987.  In support, 
he indicated that he was receiving treatment for the 
condition at the Oklahoma City, Oklahoma, VA Medical Center.  

In a June 26, 1987, rating action, the RO, after considering 
the VA outpatient treatment records, denied the veteran's 
claim.  On the rating decision, there is a handwritten 
notation, "C&C on 208 screen," with a date stamp of July 1, 
1987; however, there is no letter of record that shows that 
the RO notified the veteran of this determination.

In a May 1989 statement, the veteran requested copies of all 
of his medical documents and service medical records in his 
claims folder.  A handwritten notation in the claims folder 
by an RO employee shows that on May 17, 1989, the RO complied 
with the veteran's request by mailing him the requested 
information.

In May 1989, the veteran also filed at the RO an application 
for vocational rehabilitation benefits.  In a June 27,1989, 
letter, however, the RO notified him that he was not eligible 
to participate in VA's vocational rehabilitation program 
because he did not have a compensable service-connected 
disability.  

Thereafter, in a November 1990 statement, the veteran stated, 
"Please send me my most recent copy of rating decision 
[sic]."  In a handwritten notation, an RO employee indicated 
that a copy of the June 26, 1987, rating decision was mailed 
to the veteran on December 11, 1990.

On March 12, 2001, the veteran filed a claim seeking a 
compensable rating for his service-connected eye condition.  
In support, he asserted that the definition of the service-
connected eye disability should be expanded to include 
lattice degeneration because that condition was related to 
service.  In addition, he argued that, due to his eye 
problems, he suffered from a headache disorder.  As such, he 
requested to reopen a claim for increased disability by 
"amending" his original claim to include one of service 
connection for lattice degeneration of the right eye, and to 
service connection to migraine headaches, on the basis that 
both conditions were secondary to "the original service-
connected disability."

Although in a March 2002 rating decision the RO initially 
denied entitlement to an increased rating for the veteran's 
post-operative diplopia and to service connection for lattice 
degeneration of the right eye and to service connection for 
migraine headaches, as noted in the introduction, in the July 
2002 rating action on appeal, the RO established service 
connection for bilateral lattice degeration and 
recharacterized the veteran's service-connected eye 
disability from post-operative diplopia, to diplopia, post-
operative, with bilateral lattice degeration, left eye 
5/2000, right eye 20/70; in doing so, the RO assigned a 50 
percent rating for the expanded eye condition, effective 
March 12, 2001.  

In assigning March 12, 2001, as the effective date of the 50 
percent rating, the RO explained that, in a June 26, 1987, 
rating action, it had denied the veteran's May 6, 1987, claim 
for increased rating.  In this regard, the RO acknowledged 
the veteran's contention that his claim had remained open 
since May 1987 because he was not advised that it had been 
denied.  In rejecting that argument, the RO pointed out that 
the rating action had a handwritten notation, "C&C on 208 
screen," with a date stamp July 1, 1987; the RO explained 
that "C&C on 208 screen," indicated that a computer-
generated letter was sent to the veteran notifying him that 
the prior noncompensable rating had been confirmed and 
continued.

In the July 2002 rating decision, the RO also granted service 
connection for headaches and assigned an initial 50 percent 
evaluation, effective March 12, 2001.  The RO explained that 
the effective date assigned was based on the date the 
veteran's claim had been received.

In a signed statement filed at the RO on September 16, 2002, 
the veteran reported, 

You stated in your recent rating decision 
that the request I made to re-open my 
claim in June of 1987 (that I said was 
never answered by VARO in Muskogee), was 
marked that a letter was sent and that it 
was stored in a computer file.  I would 
like to see the computer file and a copy 
of the letter that was sent to me in 
1987.

In an October 16, 2002, letter, the RO responded that a copy 
of the letter was not in his claims folder and that there was 
no way to recover an electronic copy of the award letter.

In addition, in an undated statement that was received at the 
RO on September 17, 2002, the veteran expressed his 
disagreement with the effective dates assigned for his 
diplopia with lattice degeneration, and requested an earlier 
effective date for the award; in the statement, he also 
requested an earlier effective date for service connection 
for his headaches, which he noted was granted on the basis 
that they were secondary to his service-connected eye 
condition.

In a December 2002 rating decision, the RO denied entitlement 
to an earlier effective date for service connection for 
bilateral lattice degeration and to service connection for 
migraine headaches.  In doing so, the RO reiterated that the 
veteran was notified of the June 1987 rating decision by way 
of a July 1987 computer-generated letter.

In perfecting an appeal of the RO's determination, in his 
statements and testimony by a hearing officer at the RO in 
January 2003 and before the undersigned Acting Veterans Law 
Judge in April 2004, the veteran reiterated his contention 
that he had not received notice of the May 25, 1987, rating 
action, and thus his claim had remained open and pending 
since that time.  In support, he pointed out that the RO 
indicated that it was not possible to provide him with a copy 
of the computer-generated letter it stated it had sent him in 
July 1987.  In addition, he submitted copies of numerous, 
non-precedential Board decisions that determined, based on 
the unique facts of those cases, that claims had remained 
open either because no notice had been provided to the 
veteran, or because the presumption of regularity that such 
notice had been sent was rebutted.  In addition, the veteran 
cited numerous Court cases standing for that proposition, as 
well as statutes and regulations requiring VA to provide 
notice to the veteran.

In a February 2003 rating decision that was issued to the 
veteran as part of the SOC dated later that same month, the 
RO reiterated what it had said in the March and December 2002 
rating decisions, i.e., that his May 1987 claim was denied in 
June 1987 and that it became final because he was advised in 
July 1987 of that determination.  In rejecting the veteran's 
argument, the RO repeated that the June 1987 rating action 
had a handwritten notation, "C&C on 208 screen," with a 
date stamp July 1, 1987, and explained that "C&C on 208 
screen," reflected that a computer-generated letter was sent 
to him notifying him that the prior noncompensable rating had 
been confirmed and continued.  In addition, the RO pointed 
out that in a June 27, 1989, letter, it had advised the 
veteran that he was not eligible for vocational 
rehabilititation training because he did not have a 
compensable service-connected disability.  The RO also cited 
his May 3, 1989, request for copies from his claims folder, 
as well as his November 6, 1990, request for the latest 
rating decision, both of which it had responded to.

Analysis

A.  Earlier effective date for service connection for 
bilateral lattice degeration

(i).  Presumption of regularity

The veteran's central contention is that he never received 
notice of the RO's June 26, 1987, rating decision denying his 
claim for an increased rating for his eye disability, and 
therefore his May 1987 claim remained opened and pending.

The Court has consistently declared that the law presumes the 
regularity of the administrative process.  See Matthews v. 
Principi, 19 Vet. App. 23, 27 (2005); Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994) (quoting Ashley v. Derwinski, 2 
Vet. App. 62, 64-65 (1992).  Similarly, the Court has 
repeatedly held that there mere assertion of nonreceipt of 
notice of a VA determination is not sufficient, by itself, to 
constitute clear evidence to the contrary to rebut the 
presumption of regularity.  See Matthews v. Principi, 19 Vet. 
App. at 27; see also McCullough v. Principi, 15 Vet. App. 
272, 275 (2001); YT v. Brown, 9 Vet. App. 195, 199 (1996).  
Further, in Clemmons v. West, 206 F.3d 1401 (Fed. Cir. 2000), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held, "Government officials are presumed 
to carry out their duties in good faith and proof to the 
contrary must be almost irrefragable to overcome that 
presumption."  Id. at 1403.

In this case, as the RO has explained, the evidence shows 
that the veteran's May 1987 claim for a compensable rating 
for his post-operative diplopia was denied a in June 1987 
rating action.  Moreover, as the RO has emphasized, 
superimposed on that rating decision is a handwritten 
notation, that reads "C&C on 208 screen," with a date stamp 
July 1, 1987, which the RO explained indicated that a 
computer-generated letter was sent to the veteran notifying 
him that the prior noncompensable rating had been confirmed 
and continued.  In light of the foregoing, the Board 
concludes that the presumption of regularity that attends the 
administrative functions of the Government is applicable, and 
the veteran has not rebutted the presumption that the RO did 
not in July 1987 mail him notice of its June 1987 
determination that his claim for a compensable rating for his 
eye disability had been denied.  Accordingly, his May 1987 
claim did not remain open and pending.

In reaching this determination, the Board notes that the 
statutory obligation to provide a statement of appellate 
rights to a claimant was created by the Veterans' Benefits 
Amendments of 1989, Pub. L. 101-237, § 115(a)(1), 103 Stat. 
2062, 2065-66, and was codified in section 3004(a) of title 
38 of the United States Code (now section 5104(a)).  This 
provision was effective with respect to decisions rendered by 
VA after January 31, 1990.  103 Stat. 2066.  See Mason v. 
Brown, 8 Vet. App. 44, 54 (1995); Rosler v. Derwinski, 1 Vet. 
App. 241, 249 (1991).  

The Board notes, however, throughout the 1980s, i.e., well 
before the veteran filed his May 1987 claim for a compensable 
rating, the RO was under a regulatory obligation to provide a 
claimant with notice and a statement of appellate rights.  
Indeed, prior to 1980, the Appeals Regulations of the Board 
provided in 38 C.F.R. § 19.110 (Rule 10) that,

[w]hile it is contemplated that the 
agency of original jurisdiction will give 
proper notice of the right to appeal and 
the time limit, failure to notify the 
claimant of his right to such appellate 
review or of the time limit applicable to 
a notice of disagreement or substantive 
appeal will not extend the applicable 
period for taking this action.  

In August 1980, VA proposed a new version of Part 19 (Appeals 
Regulations) that renumbered Rule 10 as Rule 15 (38 C.F.R. §  
19.115), but otherwise left it undisturbed.  45 Fed. Reg. 
56,093, 56,097 (1980) (proposed rule).  See Parham v. West, 
13 Vet. App. 59, 60 (1999).  In the final rule, however, the 
provisions of § 19.110 were deleted altogether.  Id.  

The final rule was not promulgated until February 1983, but 
the effective date was made retroactive to January 1, 1980.  
48 Fed. Reg. 6961 (1983).  Under the provisions of 38 C.F.R. 
§ 19.114 that became effective on January 1, 1980:  

The claimant and the representative, if 
any, will be informed of the right to 
initiate an appeal and the time within 
which to do so, the right to a personal 
hearing and the right to representation.  
This information will be included in each 
notification of a determination of 
entitlement or nonentitlement to Veterans 
Administration benefits by the agency of 
original jurisdiction.  

48 Fed. Reg. 6961, 6972.  

Under the provisions of 38 C.F.R. § 19.192 that became 
effective on January 1, 1980:  

A determination on a claim by the agency 
of original jurisdiction of which the 
claimant is properly notified shall 
become final if an appeal is not 
perfected as prescribed in Rule 29 
([38 C.F.R.] § 19.129).  

48 Fed. Reg. 6961, 6980.  

Thus, if the veteran were not provided with proper notice of 
the June 1987 rating decision, it would have remained open.  
The Board notes, however, that 38 C.F.R. § 3.103(e), which 
was also in effect on May 12, 1987, stated,

Notification of decisions.  The claimant 
will be notified of any decision 
affecting the payment of benefits or 
granting relief.  Notice will include the 
reason for the decision and the date it 
will be effectuated as well as the right 
to a hearing subject to paragraph (c) of 
this section.  The notification will also 
advise the claimant of his right to 
initiate an appeal by filing a Notice of 
Disagreement which will entitle him to a 
Statement of the case for his assistance 
in perfecting his appeal.  Further, the 
notice will advise him of the periods in 
which an appeal must be initiated and 
perfected.  

There was thus a regular procedure in effect at the time that 
required the RO to notify a claimant of a decision in his 
case and of his appellate rights.  The fact that at all times 
pertinent to this appeal there were two regulatory provisions 
requiring that a claimant be furnished with notice and a 
statement of appellate rights, i.e., § 3.103(e) and § 19.114, 
supports the RO's conclusion that in notifying the veteran of 
the June 1987 it would have been following a regular practice 
in doing so.  See Woods v. Gober, 14 Vet. App. 214, 220 
(2000).

In any event, even assuming that the RO failed to send him a 
letter in July 1987 advising him of its June 1987 rating 
action that denied his May 1987 claim, i.e., even if the 
presumption was rebutted with respect to the RO's 
notification of its June 1987 determination, the Board finds 
that under the particular facts of this case, it was cured in 
December 1990 when the RO sent him a copy of his most recent 
rating decision, i.e., the June 1987 rating action.  See 
Matthews v. Principi, 19 Vet. App. at 28.

The Board observes that in Matthews, the Court confronted an 
analogous situation, and finds that a discussion of that case 
is instructive for the Board's consideration of this matter.  
In Matthews, the veteran argued that he had perfected a 
timely appeal because he had rebutted the presumption that 
the RO had issued him a timely SOC in August 1996.  In that 
case, however, in a July 1997 letter, the veteran's attorney 
requested a copy of the veteran's complete claims folder, 
which was sent to him on August 12, 1997.  Although on 
January 13, 1998, the RO again sent the veteran a copy of the 
August 1996 SOC, the Court held that, because he did not file 
his Substantive Appeal until March 4, 1998, even assuming 
that the presumption of regularity was rebutted, "the 
Secretary has demonstrated that any potential defect in the 
mailing was cured by the receipt by the appellant's counsel, 
Mr. Carpenter, of a copy of the SOC in August 1997."  Id. at 
28.  Accordingly, in this case, the veteran's May 1987 claim 
did not remain open and pending.  Id.

(ii) March 12, 2001, claim of service connection for 
bilateral lattice degeration

Generally, the effective date for the grant of service 
connection based on an original claim "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  If, however, a claim of entitlement to 
service connection is received within a year following 
separation from service, the effective date will be the day 
following separation. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).

As discussed above, as the record shows and the veteran has 
acknowledged, including during his April 2004 Board hearing, 
he did not, either formally or informally, assert a claim of 
service connection bilateral lattice degeration prior to 
March 12, 2001.  Instead, he maintains that because he 
suffered from this condition for many years prior to filing 
that claim, and because VA was aware that he had this 
disability, an earlier effective date for service connection 
is warranted.

Because it is the "unequivocal command" of 38 U.S.C.A. § 
5110(a) that the effective date of benefits cannot be earlier 
than the filing of an application therefor, Rodriguez v. 
West, 189 F.3d 1351, 1354 (Fed. Cir. 1999), the RO granted 
the earliest effective date for a grant of service connection 
for bilateral lattice degeration that the law allows.

The Board notes that for any original claim for service 
connection the general rule discussed above applies unless 
another specific exception applies.  No such exception is 
applicable in this case; accordingly, the earliest date that 
service connection could have been established for bilateral 
lattice degeration was the date of receipt of the claim, here 
March 12, 2001, the date assigned by the RO.  See 38 U.S.C.A. 
§ 5110(a).  

As discussed above, in submitting his initial claim of 
entitlement to VA compensation benefits in September 1974, 
the veteran specifically limited his claim of service 
connection to exotropia and diplopia; he did not assert a 
claim of service connection for any other condition, and 
stated that the onset of his exotropia and diplopia was in 
July 1973.  As such, his September 1974 application never 
expressed the intent to claim service connection for any 
disability.  See Crawford v. Brown, 5 Vet. App. 33, 35 (1993) 
(in order to constitute an informal claim for service 
connection, the document must identify the benefit being 
sought); 38 C.F.R. § 3.155(a).  Because the veteran did not 
file a claim of entitlement to service connection for 
bilateral lattice degeration prior to March 12, 2001, an 
effective date prior to that time is precluded as a matter of 
law.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; see Shields 
v. Brown, 8 Vet. App. 346, 349-51 (1995) (an earlier 
effective date cannot be granted in the absence of statutory 
authority, which requires the filing of a claim).  

Further, although the Board acknowledges that although any 
communication or action indicating an intent to apply for one 
or more benefits administered by VA may be considered an 
informal claim, see 38 C.F.R. § 3.155(a), "[t]he mere 
presence of the medical evidence [in the record] does not 
establish an intent on the part of the veteran" to seek 
service connection for a condition.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998).  As such, the records of his VA 
treatment for eye problems, dated prior to March 12, 2001, 
cannot serve as a claim of service connection because service 
connection had not previously been established for bilateral 
lattice degeration, and thus the mere receipt of medical 
records cannot be construed as an informal claim.  See 
Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

Because this case is factually similar to Lalonde, the Board 
concludes that a discussion of that case in instructive for 
the Board's consideration of this matter.  In Lalonde, the 
Board denied a claim of entitlement to an effective date for 
service connection for an anxiety disorder earlier than the 
date of receipt of the claim for this condition, which was 
received in March 1993.  The Court, in affirming the Board, 
specifically observed that, while being treated by VA, the 
veteran had consistently complained, at least since 1964, of 
suffering from a nervous condition.  The Court held, however, 
that because the record was devoid of any communication from 
the veteran prior to March 1993 that could be construed as a 
formal or informal claim for benefits that identified the 
benefit sought, service connection for his nervous condition 
prior to that time was prohibited.  Id. at 381-82.  
Accordingly, the veteran cannot now retroactively "amend" 
his earlier filings.  As such, the Board reiterates that VA 
records showing treatment for bilateral lattice degeration, 
prior to March 12, 2001, cannot serve as a claim of service 
connection for this condition, and therefore this claim must 
be denied.


B.  Earlier effective date for service connection for 
headaches

The record shows that the veteran's original claim of 
entitlement to service connection for headaches was received 
on March 12, 2001, and that in a July 2002 rating decision, 
the RO granted service connection for this condition, 
effective March 12, 2001, the date of receipt of the original 
claim.  

As stated above, generally, the effective date for the grant 
of service connection based on an original claim "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  If, however, a claim of entitlement 
to service connection is received within a year following 
separation from service, the effective date will be the day 
following separation. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).

As discussed above, as the record shows, and in fact the 
veteran acknowledges, including during his April 2004 Board 
hearing, that he did not either formally or informally assert 
a claim of service connection for headaches prior to March 
12, 2001.  

Because it is the "unequivocal command" of 38 U.S.C.A. § 
5110(a) that the effective date of benefits cannot be earlier 
than the filing of an application therefor, Rodriguez v. 
West, 189 F.3d at 1354, the RO granted the earliest effective 
date for a grant of service connection for headaches that the 
law allows.

The Board notes for any original claim for service connection 
the general rule discussed above applies unless another 
specific exception applies.  No such exception is applicable 
in this case; accordingly, the earliest date that service 
connection could have been established for service connection 
for headaches was the date of receipt of the claim, here 
March 12, 2001, the date assigned by the RO.  See 38 U.S.C.A. 
§ 5110(a).  

In reaching this determination, the Board notes that because 
the veteran's headaches are related to his service-connected 
eye disorder, service connection was established.  It does 
not follow, though, that because his headaches developed many 
years prior to his filing of his March 12, 2001, claim, and 
that service connection is warranted, that the effective date 
of service connection be prior to his filing of a claim for 
this benefit.  Because as the veteran himself concedes no 
claim of service connection for headaches was asserted prior 
to March 12, 2001, VA is precluded by law from granting an 
effective date of service connection prior to that date.

The Board reiterates that although any communication or 
action indicating an intent to apply for one or more benefits 
administered by VA may be considered an informal claim, see 
38 C.F.R. § 3.155(a), "[t]he mere presence of the medical 
evidence [in the record] does not establish an intent on the 
part of the veteran" to seek service connection for a 
condition.  Brannon v. West, 12 Vet. App. at 35.  As such, 
the records of his VA treatment for headaches, dated prior to 
March 12, 2001, cannot serve as a claim of service connection 
because service connection had not previously been 
established for this condition, and thus the mere receipt of 
medical records cannot be construed as an informal claim.  
Lalonde v. West, 12 Vet. App. at 382.  

As discussed above, in LaLonde, the Court held that because 
the record was devoid of any communication from the veteran 
prior to March 1993 that could be construed as a formal or 
informal claim for benefits that identified the benefit 
sought, service connection for his nervous condition prior to 
that time was prohibited.  Id. at 381-82.  As such, the Board 
reiterates that VA records showing treatment for headaches, 
prior to March 12, 2001, cannot serve as a claim of service 
connection for this disability, and therefore this claim for 
an earlier effective date must be denied.

Moreover, as noted above, in submitting his initial claim of 
entitlement to VA compensation benefits in September 1974, 
the veteran specifically indicated that he was seeking 
service connection for exotropia and diplopia; he did not 
assert a claim of service connection for any other condition, 
and stated that the onset of his exotropia and diplopia was 
in July 1973.  As such, his September 1974 application never 
expressed the intent to claim service connection for any 
disability.  See Crawford v. Brown, 5 Vet. App. 33, 35 (1993) 
(in order to constitute an informal claim for service 
connection, the document must identify the benefit being 
sought); 38 C.F.R. § 3.155(a).  Because the veteran did not 
file a claim of entitlement to service connection for 
headaches prior to March 12, 2001, an effective date prior to 
that time is precluded as a matter of law.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400; see Shields v. Brown, 8 Vet. App. 
346, 349-51 (1995) (an earlier effective date cannot be 
granted in the absence of statutory authority, which requires 
the filing of a claim).  Accordingly, the veteran cannot now 
retroactively "amend" his earlier filings.


ORDER

An effective date of service connection for bilateral lattice 
degeration, prior to March 12, 2001, is denied.

An effective date of service connection for headaches, prior 
to March 12, 2001, is denied



	                        
____________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


